                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES,

               Plaintiff,           Case No. 18-20533
v.                                  District Judge Victoria A. Roberts
                                    Magistrate Judge Mona K. Majzoub

MICHAEL HINDS,

         Defendant.
_________________________/
ORDER DENYING DEFENDANT’S RENEWED MOTION FOR RELEASE
                 ON BOND [ECF No. 52]
          Before the Court is Defendant Michael Hinds’ renewed motion for

release on bond. Because Hinds fails to rebut the presumption of detention,

the Court DENIES the motion.

     I.     FACTUAL BACKGROUND
          The Government charged Michael Hinds in a three-count Indictment

with: one count of Possession with Intent to Distribute a Controlled

Substance – Cocaine Base in violation of 21 U.S.C. § 841(a)(1); one count

of Felon in Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1); and

one count of Possession of a Firearm in Furtherance of a Drug Trafficking

Crime in violation of 18 U.S.C. § 924(c). The charges stem from Hinds’ arrest

on November 23, 2017.


                                      1
         Magistrate Judge Stafford entered a consent order of detention on July

23, 2018 because Hinds was already serving a one-year custodial sentence

in a Pennsylvania state prison. Pretrial Services also recommended

detention.

         On November 13, 2019, Pretrial Services provided an updated

memorandum. It again recommends detention.

   II.      ANALYSIS

            a. Legal Standard
         The Court reviews a Magistrate Judge’s order of detention de novo.

United States v. Montgomery, No. 09-20101, 2010 WL 1052339 (E.D. Mich.

Mar. 19, 2010) (Cox, J.).

         Typically, it is the default position that a defendant should be released

pending trial. United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010).

However, this default position is modified “for certain, particularly dangerous

defendants.” Id. When there is probable cause that a defendant committed

one of the crimes listed in section 3142(e)(3), there is a rebuttable

presumption in favor of detention. Id. This section includes offenses for which

a maximum term of imprisonment of ten years or more is prescribed in the

Controlled Substances Act (21 U.S.C. § 801, et seq.). Because Hinds is

charged with Possession with Intent to Distribute a Controlled Substance –

                                         2
Cocaine Base, in violation of 21 U.S.C. § 841(a)(1) and Possession of a

Firearm in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C.

§ 924(c), this rebuttable presumption applies.

      A defendant rebuts this presumption favoring detention when he

produces evidence that he does not pose a danger to the community and is

not a flight risk. Id. (internal citations omitted). Even when a defendant rebuts

this presumption, the Court must still consider the factors set forth in §

3142(g): (1) the nature and circumstances of the offense; (2) the weight of

the evidence against the person; (3) the history and characteristics of the

person; and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the person’s release. 18 U.S.C. §

3142(g).

      Ultimately, a defendant may be detained pending trial only if the judicial

officer “finds that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of any other

person and the community.” 18 U.S.C. § 3142(e).

           b. Hinds Fails to Rebut the Presumption of Detention

      To rebut the presumption of detention, Hinds says he has strong ties

to the community, and that he has not been in contact with the criminal justice

system since 2002. He also says he is not a flight risk because he could
                                       3
reside with either his mother or his siblings, who live in Detroit. He also

expresses a desire to attain gainful employment, which would further tie him

to the area.

        The Government directs the Court to Hinds’ criminal history, which

includes a conviction for armed robbery and felony firearm in 2002, and

convictions for controlled substances offenses in 2016 and 2017. The

Government also highlights Hinds’ history of non-appearance and non-

compliance with court supervision. Hinds has five outstanding warrants,

including: one for failure to appear at the 67th District Court in Flint, Michigan

in 2016; and three warrants for probation violations in the Third Circuit Court

in Detroit, Michigan and the 16th Circuit Court in Mt. Clemens, Michigan in

2017.

        Hinds’ assertion that he has not had contact with the criminal justice

system since 2002 is contradicted by the Pretrial Services Report and his

admission that he just completed a one-year custodial sentence in a

Pennsylvania state prison. Further, the Pretrial Services Report indicates

that his mother, who Hinds says he could reside with if released, previously

kicked Hinds out of her home for unknown reasons. The Report indicates

that although Hinds was directed to cease his medical marijuana use by

other courts, he continued to use marijuana.
                                        4
  III.     CONCLUSION

         Hinds fails to address his criminal history, history of non-compliance

with Court orders, and his mother’s previous reasons for kicking him out of

her home. As such, Hinds fails to rebut the presumption of detention.

         The Court DENIES Hinds’ renewed motion for bond.

         IT IS ORDERED.

Dated: December 23, 2019                    s/ Victoria A. Roberts
                                            Victoria A. Roberts
                                            United States District Judge




                                        5
